Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	Claims 1-20 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:
The claims are allowed because the cited prior art does not teach or suggest, either alone or in combination claims 1, 12 and 19 as a whole.
Considering the claims, the best prior art found during examination is Khadavi et al. (US 2014/0028822) which teaches measure and record the degree with which hair loss improves or progresses and to track the change in a user's condition over time. For example, a method for monitoring hair loss may comprise capturing sample images of lost hairs or a thinning area over a period of time and comparing the images to determine whether hair loss is improving or progressing [0010] and Using image recognition and a similar series of steps as disclosed in FIG. 4, the app may be configured to take several sample images of the target reference surface or area and adjust the images to be able to analyze them by, for example, counting the hairs in the captured image. The App may query the user to confirm the count. If automatic counting is not possible or accurate, the user may be given the option to intervene to provide a more accurate count. The user may count and input the number of hairs or touch each hair he or she sees on the image (on a touch screen equipped device) or use the mouse, stylus pen or other input device to identify each hair on the image. The app may be configured to record a touch or mouse click 
The other best prior art found during examination is Yoshizawa et al. (US 2018/0042486) which teaches biological information measuring apparatus used for the "daily-basis medical checkup system" according to the present disclosure is configured to acquire the blood pressure information of the subject by analyzing a picture signal of the subject from whom the blood pressure information is acquired and to provide the subject with information about his/her health condition on the basis of the acquired blood pressure information. More specifically, the biological information measuring apparatus is configured to estimate a fluctuation of the blood pressure of the subject by analyzing the picture signal that changes in accordance with the fluctuation of the blood pressure and to provide the subject with the information about his/her health condition on the basis of the estimated result. Even more specifically, the biological information measuring apparatus is configured to extract pulse wave information from each of the picture signals obtained by imaging the face and another site other than the face of the subject and to estimate the fluctuation of the blood pressure on the basis of a fluctuation of the difference between the extracted pieces of pulse wave information [0090].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689